Proceeding to discipline respondent, an attorney, for professional misconduct. Respondent was admitted to practice on June 19, 1957 by this court. On November 28, 1966 the issues *855were referred to a Justice of the Supreme Court for hearing and report. The hearing- was held and thereafter the Justice submitted his report, dated February 2, 1967, to this court. The report contains the following findings: (a) on or about April 1, 1964 the complainant, then 86 years of age and a patient at a nursing home in Queens, asked respondent to prepare a will for her, which he thereafter did, but it was never executed; (b) thereafter, on or about April 15, 1964, he told her that if she gave him her money he would invest it in speculations in his real estate business and would see to it that all of her affairs and needs were taken care of and advised her that for the latter purposes she would have to give him a power of attorney; (c) she thereupon signed and executed a power of attorney in his favor; (d) on or about April 16, 1964 he caused her to sign a withdrawal slip for $8,000 on her savings bank account; (e) he then caused the bank to issue a check in that amount payable to her order, indorsed the check and deposited its proceeds in a real estate corporation’s account as to which he had full withdrawal power; (f) thereafter, on or about April 27, 1964, he caused complainant to sign a withdrawal slip for $2,721.63 on the same savings bank account; (g) he then caused the bank to issue a cheek in that amount payable to her order, which resulted in the closing of the account, and he indorsed the check and gave it to a third person in payment of his, respondent’s, own personal obligation; (h) with the exception of $2,639.20, which he paid out on behalf of or directly to complainant, he appropriated to his own use and purposes a total of $8,082.43 belonging to complainant without her knowledge or consent; (i) he made no investments in real estate, speculative or otherwise, for her benefit; and (j) he obtained the exeution of the power of attorney and her signature on the two withdrawal slips by deceit and fraud. The findings of the Justice are fully sustained by the evidence. Accordingly, the motion to confirm the report is granted. In our opinion, respondent is unfit to" continue to be a member of the Bar. Respondent is disbarred and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith. Ughetta, Acting P. J., Christ, Brennan, Rabin and Benjamin, JJ., concur.